DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 12/23/2021 under 35 USC 103, regarding QoS profile for the bearer,  have been considered but are moot because the new ground of rejection does not rely on any reference of GUPTA ( US 20130083661 A1) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Claims 1, 4, and 5, “wherein the association information includes both quality of service profiles for the bearer and quality of service profiles for the flow”, is not found in Applicant’s original disclosure.  Applicant has description ( as cited, Fig 5, [0038], [0073]-[0075]), the association information is associated with both quality of service profiles for the bearer and quality of service profiles for the flow, at most. Associated with the profiles is different with “include” the profiles.
The dependent claims 2-3 are rejected under 35 U.S.C. 112(a) based on the same reasons, by virtue of their dependencies of independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over LARSEN ( US 20200267617 A1)  in view of Jeong ( US 20200322845 A1) and GUPTA ( US 20130083661 A1).
Regarding claim 1, LARSEN discloses:
A terminal that executes handover between a first radio communication system and a second radio communication system ( Fig 1, [0056], a UE hand over between 5G-RAN and 4G-RAN), the terminal comprising: 

A processor (Fig 11, [0126], (DPS) 1102 ) that executes, by using the association information, handover between the bearer and the flow associated with each other ( Fig 5A/B, [0079]-[0080], [0084], [0098], UE would simply adopt the identified EPS bearer ID-QoS flow ID pairings--i.e., for each listed pair, perform handover via 5G-RAN’s order; or would use the predetermined translation rule for mapping that is subject for handover),
wherein the association information includes quality of service profiles for the flow ( [0094], [0102], a QoS Profile that is used to map between QoS parameters and QoS Flow Identifiers).
LARSEN does not explicitly disclose:
retains association information.
However, the teaching of retains association information is well known in the art as evidenced by Jeong.
Jeong discloses:
retains association information ( [0075], [0107], terminal apparatus may store service flow and QoS parameter mapping information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jeong as mentioned above as a modification to LARSEN, such that the combination would allow to store and maintain the association information, in order to determine mapping between QoS flows and DRBs, and implement service flow-based QoS control capable of applying more differential QoS without increasing complexity.
LARSEN as modified by Jeong does not explicitly disclose:
wherein the association information includes quality of service profiles for the bearer.
However, the teaching of wherein the association information includes quality of service profiles for the bearer is well known in the art as evidenced by GUPTA.
GUPTA discloses:
wherein the association information includes quality of service profiles for the bearer ( Table 1, [0077]-[0079], QoS profile for EPS bearer with QCI parameter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of GUPTA as mentioned above as a modification to LARSEN (modified by Jeong), such that the combination would allow to include QoS profile for bearer, in order to determine mapping between QoS flows and bearers, and mange flow-mapping table dynamically.
Regarding claim 3, LARSEN as modified by Jeong and GUPTA discloses all the features with respect to parent claim 1 as outlined above.
wherein the handover executing unit retains the association (Jeong,  [0075], [0107], terminal apparatus 200 may store service flow and QoS parameter mapping information) after the handover is executed (Jeong,  [0182]-[0184], UE maintains service flow and QoS parameter mapping information when acquiring QoS info of a particular downlink packet including a QoS parameter, Jeong,  [0039], [0119], [0152], [0213], such QoS control method would be selected before and after handover) till the flow is released ( Jeong,  [0182]-[0184], conventionally stored service flow and QoS parameter mapping information is updated when service flow is changed).
the combination of LARSEN and Jeong is obvious for the same reasons applied to the claim 1.
Claim 4 is the system claim corresponding to apparatus claim 1 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 1 respectively above.

Claim 5 is the method claim corresponding to apparatus claim 1 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 1 respectively above.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over LARSEN ( US 20200267617 A1)  in view of Jeong ( US 20200322845 A1), GUPTA ( US 20130083661 A1) and Mildh (US 20190394830 A1).
Regarding claim 2,  LARSEN as modified by  Jeong and GUPTA discloses  all the features with respect to parent claim 1 as outlined above.
LARSEN discloses:
the memory ( Fig 11, data storage system 1108, [0126], a non-transitory memory 1142), the association information ( [0011],  e.g translation) in which a bearer identifier that is used for identifying the type of the bearer and a flow identifier that is used for identifying the flow are associated ( [0095], [0102]-[0103], UE would receive QoS Rules and mapping with QoS Flow identifiers to  map EPS bearer ID to QoS flow ID).
Jeong discloses:
 the memory retains the association information ( [0075], [0107], terminal apparatus 200 may store service flow and QoS parameter mapping information),
LARSEN as modified by Jeong and GUPTA does not explicitly disclose:
wherein a range of the flow identifiers includes a range that is only used for associating with the bearer identifier.
However, the teaching of wherein a range of the flow identifiers includes a range that is only used for associating with the bearer identifier is well known in the art as evidenced by Mildh.
Mildh discloses:
wherein a range of the flow identifiers includes a range that is only used for associating with the bearer identifier ( [0059], [0072], [0149], a certain range of QoS Flow IDs (QFIs)  would be reserved, more QFIs would be associated with one DRB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mildh as mentioned above as a modification to LARSEN ( modified by Jeong and GUPTA), such that the combination would allow to use a range of flow identifiers, in order to differentiate two types of QoS-profiles such as A-Type and B-Type, and use different value range for QFI for A-type and B-type QoS flows.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/               Examiner, Art Unit 2461